Citation Nr: 0324388	
Decision Date: 09/17/03    Archive Date: 09/30/03	

DOCKET NO.  98-17 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The Board remanded the appeal in October 2000.


FINDINGS OF FACT

1.  An August 1994 RO decision denied service connection for 
PTSD.

2.  Evidence received since the August 1994 RO decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.

3.  The veteran does not currently have PTSD that is related 
to his active service.

4.  The veteran's service-connected bilateral hearing loss is 
manifested by no worse than level II hearing in the right ear 
and level I hearing in the left ear.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
of entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2002).

2.  PTSD was not incurred during the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).

3.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.85, 4.86 (prior to and from June 10, 1999), Part 4, 
Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2002).  In this regard, the 
veteran and his representative have been provided with a 
statement of the case and supplemental statements of the case 
informing them of the governing legal criteria, the evidence 
considered, evidentiary development under the VCAA, the 
evidence needed to establish entitlement to the benefits 
sought, and the reasons for the decisions reached.  In 
essence, the matter of "which information and evidence, if 
any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant" has been addressed.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran has been afforded multiple VA examinations and a 
personal hearing.  Treatment records have been obtained.  
Therefore, it is concluded that the VA has complied with the 
VCAA, and the Board may now proceed, without prejudice to the 
veteran, because there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).


I.  PTSD

The changes to 38 C.F.R. § 3.156(a) (defining new and 
material evidence) the second sentence of 38 C.F.R. 
§ 3.159(c) (application of the duty to assist in reopening a 
claim), and 38 C.F.R. § 3.159(c)(4)(iii) (medical examination 
or opinion only after new and material evidence is 
presented), are effective prospectively for claims filed on 
or after August 29, 2001.  The veteran's claim to reopen was 
filed prior to August 29, 2001.

An August 1994 RO decision denied service connection for PTSD 
on the basis that the evidence of record did not show a 
diagnosis of PTSD.  The evidence of record at the time of the 
August 1994 RO decision included the veteran's service 
medical records, treatment records, and reports of VA 
examinations, including psychological, psychiatric, and Agent 
Orange examinations, conducted in April 1994.

While the report of the April 1994 VA Agent Orange 
examination reflects a diagnoses that includes PTSD, the 
diagnoses makes clear that the diagnosis of PTSD is subject 
to psychological and psychiatric consultations.  The reports 
of the April 1994 VA psychiatric and psychological 
consultations make clear that the veteran did not have PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The record reflects that subsequent to August 1994 the 
veteran submitted a private treatment report, dated in July 
1998, from a medical doctor practicing general surgery.  This 
report reflects an assessment that the veteran was disabled 
to multiple disabilities, including PTSD.

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.

Under the test established by Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), it must first be 
determined whether the veteran has presented new and material 
evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), it was noted that while "not every piece of new 
evidence 'material', we are concerned, however, that some 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  Since part 
of the reason for the denial, in August 1994, included that 
the evidence did not support a diagnosis of PTSD and new 
evidence has been submitted reflecting an assessment of PTSD, 
the new evidence contributes to a more complete picture of 
whether the veteran has PTSD.  Therefore, it is new and 
material because it must be considered in order to fairly 
decide the veteran's claim.  Accordingly, the veteran's claim 
is reopened.

The only evidence of record reflecting that the veteran has 
PTSD is the July 1998 assessment by the private physician 
practicing general surgery.  This assessment of PTSD will be 
accorded small probative weight because the private physician 
does not indicate any special training in psychiatric 
treatment or diagnoses and the report does not indicate that 
the private physician has completed any detailed or specific 
evaluation regarding the veteran's psychiatric status.

As noted previously the April 1994 VA Agent Orange 
examination that reflects a diagnosis of PTSD, reflects this 
diagnosis subject to psychological and psychiatric 
consultations. The reports of the April 1994 VA psychiatric 
and psychological consultations indicate the veteran does not 
have PTSD.  These reports will accorded large probative 
weight because the examiners conducted specific psychiatric 
evaluations of the veteran for the specific purpose of 
determining whether he had PTSD.

The report of a March 2001 VA psychological evaluation 
reflects that the examiner conducted a complete evaluation, 
including testing.  The examiner also reviewed the veteran's 
claims file and was familiar with the veteran's history.  The 
examiner concluded that the veteran did not have PTSD.  This 
examination will be accorded very large probative weight 
because of the examiner's familiarity with the veteran's 
history and the extensive examination and testing 
accomplished.

On the basis of the above analysis and the respective 
probative weights assigned there is evidence of large and 
very large probative weight against the conclusion that the 
veteran currently has PTSD and evidence of small probative 
weight that the veteran does have PTSD.  Therefore, a 
preponderance of the evidence is against a finding that the 
veteran currently has PTSD.  Accordingly, a preponderance of 
the evidence is against the claim for service connection for 
PTSD.

II.  Hearing Loss

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
bilateral hearing loss.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

During the pendency of the veteran's appeal, the rating 
criteria for evaluating hearing loss were changed, effective 
June 10, 1999.  See 64 Fed. Reg. 25202-25210 (1999).  In this 
case, the Board has evaluated the veteran's hearing loss 
under the old criteria both prior to and from June 10, 1999, 
and under the new criteria as well from June 10, 1999.  In 
doing so it is concluded that his hearing loss is not 
evaluated more favorably under the new or old criteria.

Under the relevant schedular criteria for the evaluation of 
hearing loss, both prior to and from June 10, 1999, the 
Board's determination of the degree of hearing impairment 
resulting from service-connected defective hearing is based 
on the results of controlled speech discrimination tests 
together with the average hearing threshold as measured by 
pure tone audiometry at frequencies 1,000, 2,000, 3,000, and 
4,000 Hertz.  The Rating Schedule establishes 11 levels of 
auditory acuity, designated from level I for essentially 
normal hearing to level XI for profound deafness.  38 C.F.R. 
§ 4.85 and Part 4, Diagnostic Code 6100.

The report of a September 1997 VA audiology examination 
reflects that the pure tone thresholds at the designated 
frequencies were 30, 50, 70, and 85 on the right, and 25, 45, 
70, and 65 on the left.  The average pure tone threshold was 
59 decibels on the right, and was 51 decibels on the left.  
Speech discrimination was 88 percent in the right ear and 
92 percent in the left ear.

The report of a November 2000 VA audiology examination 
reflects that the pure tone thresholds at the designated 
frequencies were 15, 50, 65, and 75 on the right, and 25, 50, 
65, and 75 on the left.  The average pure tone threshold was 
51 decibels on the right, and was 54 decibels on the left.  
Speech discrimination was 98 percent in the right ear and 
96 percent in the left ear.

Under 38 C.F.R. § 4.86 when pure tone thresholds at each of 
the 4 specified frequencies are 55 decibels or more, or when 
the pure tone threshold is 30 decibels or less at 1,000 Hertz 
and 70 decibels or more at 2,000 Hertz the rating will be 
accomplished under either Table VI or Table VIa, whichever 
results in the higher numeral.  The veteran does not have 
hearing loss of 55 decibels or more at each of the 4 
specified frequencies, nor does he have a pure tone threshold 
of 30 decibels or less at 1,000 Hertz and 70 decibels or more 
at 2,000 Hertz.

If the hearing test scores, reflecting the most severe 
hearing loss, are taken for each ear from the September 1997 
and November 2000 examination reports the veteran would have 
average decibel hearing loss of 51 on the right and 51 on the 
left and speech discrimination of 88 percent on the right and 
92 percent on the left.  This corresponds with level II 
hearing on the right and level I hearing on the left.  There 
is no competent medical evidence indicating that the veteran 
experiences any greater hearing loss.  With level II on the 
right and level I hearing on the left, Table VII of 38 C.F.R. 
§ 4.85, provides for a noncompensable evaluation.  Since all 
of the competent medical evidence indicates that the 
veteran's hearing warrants a noncompensable evaluation, a 
preponderance of the evidence is against a compensable 
evaluation for the veteran's bilateral hearing loss.  
38 C.F.R. Part 4, Diagnostic Code 6100.


ORDER

New and material evidence has been received and the claim of 
service connection for PTSD is reopened.

Service connection for PTSD is denied.

A compensable evaluation for bilateral hearing loss is 
denied.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

